DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, & 12-14 is allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “transducer array is configured to enable the oscillators to be activated in a sequence so that oscillators within a given distance of each other are not activated simultaneously” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-10, & 12-14 are allowable based upon their dependency the claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sisodia et al. PG. Pub. No.: US 2016/0157826 A1 discloses a non-imaging diagnostic ultrasound system for carotid artery diagnosis has a two dimensional array probe with a low element count and relatively large element size which can cover an area of the carotid artery at its bifurcation. The elements are operated independently with no phasing, and detect Doppler flow spatially beneath each element. The system produces maps of carotid blood flow in two or three dimensions and can assemble an extended view of the flow by matching segments of the carotid flow as the probe is moved over the vessel. Once the carotid artery has been localized, the degree of stenosis is assessed by automated measurements of peak systolic velocity and blood flow turbulence, however is silent transducer array is configured to enable the oscillators to be activated in a sequence so that oscillators within a given distance of each other are not activated simultaneously.
Ballato US PATENT No.: US 4,596,697 discloses the resonators are arranged in rectangular row and column configuration including m rows and n columns, each of the resonators being separated from its neighboring resonators by distances such that the resonant energies do not overlap. Each of the resonators is coated with a different chemical substance to be sensitive to a chemical agent to be detected so that when the chemical substance reacts with the chemical agent, the frequency f.sub.mn changes. Each of the rows of resonators bears a metallic electrode stripe for that row, and each of said columns of resonators bears a metallic stripe for that column. The electrode row stripes are positioned on the top surface of the crystal, and the electrode column stripes are positioned on the bottom surface of the crystal. The areas of overlap of said row and column stripes are registered with the central portions of the embedded resonators. Two diode arrays are positioned on the periphery of the crystal for addressing the individual row electrode stripes and the individual column electrode stripes so that the desired resonator can be activated by connecting the stripe corresponding to its row address and the stripe corresponding to its column address to suitable active oscillator circuitry and signal processing means, however is silent transducer array is configured to enable the oscillators to be activated in a sequence so that oscillators within a given distance of each other are not activated simultaneously.
Drost US PATENT No.: 4,550,606 discloses a transducer array and excitation circuitry for producing ultrasonic waves in a controlled pattern and for causing the waves to be scanned along the array. The array comprises a plurality of transducer elements coupled to each other in such a way as to produce a desired wave pattern when selected elements are activated. The array may be constructed from plural transducer elements or from a single plate of transducer material comprising a plurality of elements that can be individually activated, the plural elements being intercoupled to produce the desired wave pattern. The arrangement is such that a minimum number of electrical connections to the transducer elements are required to create the desired wave pattern and to scan that pattern across the face of the array, however is silent transducer array is configured to enable the oscillators to be activated in a sequence so that oscillators within a given distance of each other are not activated simultaneously.
Diepers 4,412,316 discloses an ultrasonic transducer arrangement having ultrasonic oscillators, with which electronic delay chains are associated, includes a matrix of column-like ultrasonic oscillators the end faces of which are each connected to control electrodes arranged in the planes of the flat sides of the matrix. On one flat side of the matrix, rows of the oscillators are each provided with a common control line and, on the opposite flat side of the matrix, the jointly controlled groups of ultrasonic oscillators each form a concentric arrangement. This test head can be used selectably as a focusing or as an angle test head and in addition, the focal point can also be displaced in depth, however is silent transducer array is configured to enable the oscillators to be activated in a sequence so that oscillators within a given distance of each other are not activated simultaneously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852